Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antrack (DE 102018202212 A1).
Regarding claim 1, Antrack discloses an apparatus comprising: two or more projection members (7) movable within projection member guides (9) from at least a first position (non-extended state) to a second position (extended state) and from the second position to the first position; wherein in the first position the projection members are recessed below an auxiliary surface (the auxiliary surface being formed by the non-extended projection members) having an outer skin (2); wherein the projection members are projected through the auxiliary surface in the second position; wherein in the second position the two or more projection members stretch the outer skin away from the auxiliary surface and create a pocket (see “elasticity” in [0013] and pocket shown in Figure 1); and wherein the pocket is configured to retain at least one device therein, the at least one device including at least one of a key fob and cell phone (neither the key fob nor the cell phone are currently being claimed in combination; nothing is stopping a user from inserting a key fob or cell phone into the ring shape receptacle shown by Antrack; and Antrack also discloses that the shape of the pocket may vary, Antrack including a shape sensor 20 to detect the shape of an approaching object a user is placing, see [0033]).
Regarding claim 2, Antrack discloses the apparatus as recited in claim 1, further comprising four projection members (Antrack discloses an array of projection members) collectively having a generally outer rectangular shape in the second position. Antrack shows a ring shaped pocket but discloses that the shape of the pocket may vary where a sensor (20) detects the shape of an approaching object a user is placing (see [0016] and [0033]). Also, even within the ring shaped pocket shown, four of the projection members can be selected along the perimeter of the ring which form a generally outer rectangular shape with respect to one another.
Regarding claim 3, Antrack discloses the apparatus as recited in claim 1, further comprising a sensor (20) disposed adjacent the pocket, the sensor configured to sense proximity of the at least one device (see [0016] and [0033]).
Regarding claim 4, Antrack discloses the apparatus as recited in claim 1, further comprising at least one illumination source (21) disposed adjacent to the pocket (see [0014] and [0034]).
Regarding claim 5, Antrack discloses the apparatus as recited in claim 4, wherein the at least one illumination source (21) is disposed below the auxiliary surface (see [0014], [0034], and Figure 1).  
Regarding claim 6, Antrack discloses the apparatus as recited in claim 1, further comprising at least one illumination source (21) disposed adjacent to the projection members (see [0014], [0034], and Figure 1).
Regarding claim 7, Antrack discloses the apparatus as recited in claim 6, wherein the at least one illumination source (21) is disposed below the auxiliary surface (see [0014], [0034], and Figure 1). 
Regarding claims 9-15, the normal operation and use of the Antrack apparatus would include the method steps as claimed. The method steps as claimed do nothing more than reiterate structure already shown above to be disclosed by Antrack along with the basic use of the structure which is also taught by Antrack.
	Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Antrack (DE 102018202212 A1) in view of Lang (US 10,953,781 A).
Regarding claims 8 and 16, Antrack fails to disclose at least one inductive charger disposed adjacent to the pocket. Lang teaches that it was already known in the art for a projecting member pocket like that of Antrack to include inductive charging elements to charge a user’s portable electronic device (see col. 7 lines 22-31). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided an inductive charger within the Antrack apparatus, the motivation being to allow a user to wirelessly recharge their portable electronic device, as taught by Lang.
Response to Arguments
7.	Applicant’s arguments filed 7/21/22 have been fully considered and are persuasive but are also moot in view of the new grounds of rejection necessitated by the latest claim amendments.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/29/22